OPINION
Per CURIAM:
In this appeal on questions of law from a judgment of the Court of Common Pleas of Cuyahoga County, careful examination has been made of the contents of the record and in consideration thereof this Court is of the opinion that the judgment of the trial court is neither manifestly against the weight of the evidence, nor contrary to law.
The evidence indicates that the claimant was willing to accept the employment offered only on her own terms in that she was willing to work only on an 8:30 A. M. to 4:30 P. M. shift, but refused to accept employment on a 3:00 P. M. to 11:00 P. M. shift for the claimed reason that in returning home from her work she would be compelled to walk after dark 'from the end of the bus line to her residence.
The evidence further indicates that for • a period of three months in the summer, three weeks at Christmas and two *445weeks at Easter she was not available for employment of any kind.
The factual situation first mentioned above, does not present good cause to refuse employment. She was not available for work within the provisions of §§1345-1 to 1346-5 GC.
Judgment affirmed. Exc. Order see journal.
SKEEL, PJ, HURD, J, DOYLE, J, concur.